Daniel L. Steele (6336)
Grant M. Sumsion (6445)
SUMSION STEELE & CRANDALL
545 E, University Parkway, Suite 200
Orem, UT 84097
Telephone: (801) 426-6888
Email: ​dan@sumsionsteele.com
        grant@sumsionsteele.com

Bron Rammell (ID State Bar No. 4389)
Andrew Hart (ID State Bar No. 10714)
MAY, RAMMELL & WELLS, CHARTERED
216 W. Whitman
P.O. Box 370
Pocatello, Idaho 83204-0370
Email: ​bron@mrwlaw.net
Email: ​andrew@mrwlaw.net

                        UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH


NEHEMIAH MCFARLIN and                            Case No.1:18-cv-00156-DAK-CMR
ATOATASI FOX,

                  Plaintiffs,
                                                 RESPONSE TO ORDER TO SHOW
vs.                                              CAUSE

BOX ELDER COUNTY; BOX ELDER
COUNTY SHERIFF’S OFFICE; ADAM
WALKER, individually; JUSTIN ZILLES,                        Judge Dale A. Kimball
individually; STEVEN BERRY, individually;
Z. MOORE, individually; SHANE                        Magistrate Judge Cecilia M. Romero
NEBEKER, individually; L. MAUGHAN,
individually; ONEIDA COUNTY; ONEIDA
COUNTY SHERIFF’S OFFICE; SHERIFF
JEFF SEMRAD, individually; DETECTIVE
PATSY SHERMAN, individually; and JOHN
and JANE DOES I-X, individually,

                 Defendants.




CASE NO: 1:18-cv-00156-DAK-CMR – Response to Order to Show Cause
             1 of 3
       Plaintiffs Nehemiah Mcfarlin and Atoatasi Fox hereby respond to the Court’s
Order to Show Cause ​as follows:
   1. After the Court ordered Plaintiffs to file an Amended Complaint, but before the
       Court issued its order to show cause, Plaintiffs settled their case with Box Elder
       County and the Box Elder County Defendants. The settlements resolved the case
       with the exception of Plaintiff’s attorneys fees and costs, which are reserved. That
       settlement is reflected in the Offer of Judgment and Acceptance of Office of
       Judgment now filed with the court.
   2. Additionally, Plaintiff Nehemiah McFarlin has since settled his claims against
       Oneida County and the Oneida County Defendants. The Parties are currently
       working on written agreement and stipulation to dismiss. Once the issue of
       Plaintiff’s fees and costs are resolved, this case will be complete.
   3. When Plaintiffs’ counsel spoke with the Magistrate Court’s clerk on or around
       January 25, 2020, he was told that filing the offer of judgment would be sufficient
       to respond to the Order to Show cause.
Wherefore, Plaintiff requests that this court withhold further action and not dismiss this
case until the matter of Plaintiff’s attorney’s fees and costs are resolved and the
settlement with Oneida County and the Oneida County Defendants is completed.
       DATED this 3rd day of February, 2020.

                                      MAY, RAMMELL & WELLS, CHTD.
                                      Attorneys for Plaintiffs


                                      /s/ Andrew N. Hart
                                      ANDREW N. HART




CASE NO: 1:18-cv-00156-DAK-CMR – Response to Order to Show Cause
             2 of 3
                               CERTIFICATE OF SERVICE

       I certify that on this date a copy of the foregoing ​was served on the following
 named person(s) at the address(s) shown and in the manner indicated:



Blake G. Hall                                               ☐    U.S. Mail
Sam L. Angell                                               ☐    Facsimile:
Hall Angell & Associates                                    ☐    Hand Delivered
1075 S. Utah Ave., Suite 150                                ☐    Email
Idaho Falls, Idaho 83402                                    ☒​   CM/ECF
Telephone: (208) 522-3003
Email: ​bgh@hasattorneys.com
      ​sla@hasattorrneys.com

R. Blake Hamilton                                           ☐    U.S. Mail
Ashley M. Gregson                                           ☐    Facsimile:
Durham Jones & Pinegar                                      ☐    Hand Delivered
111 South Main Street, Suite 2400                           ☐    Email
Salt Lake City, UT 84111                                    ☒​   CM/ECF
bhamilton@djplaw.com
agregson@djplaw.com




         DATED this 3rd day of February, 2020.



                                      By: ​/s/ Andrew N. Hart
                                      ANDREW N. HART




 CASE NO: 1:18-cv-00156-DAK-CMR – Response to Order to Show Cause
              3 of 3
